
	

113 HR 4515 IH: GIRLS–STEM Act of 2014
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4515
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. McNerney introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to provide grants to eligible local
			 educational agencies to encourage female students to pursue studies and
			 careers in science, mathematics, engineering, and technology.
	
	
		1.Short titleThis Act may be cited as the Getting into Researching, Learning, & Studying of STEM Act of 2014 or the GIRLS–STEM Act of 2014.
		2.Grants to prepare females for the 21st century
			(a)In generalTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended
			 by adding at the end the following:
				
					EPreparing Female Students for the 21st Century
						5701.Program authority
							(a)In generalFrom funds provided under section 5702, the Secretary may provide grants to eligible local
			 educational agencies to enable elementary schools and secondary schools
			 served by the agencies to establish and implement a program to—
								(1)encourage the ongoing interest of female students in careers requiring skills in science,
			 mathematics, engineering, or technology at all levels of the career
			 pathway, including at the technician level; and
								(2)prepare female students to pursue industry-recognized credentials, such as certificates, licenses,
			 undergraduate, and graduate degrees, needed to pursue a career in the
			 science, mathematics, engineering, or technology field.
								(b)Grant awardsA grant awarded under this part shall be awarded in 4 school year increments.
							(c)Application
								(1)In generalTo be eligible to receive a grant, or enter into a contract or cooperative agreement, under this
			 part an eligible local educational agency shall submit an application to
			 the Secretary at such time and in such manner as the Secretary may
			 require.
								(2)ContentsThe application shall contain, at a minimum, the following:
									(A)A program description, including the content of the program and the research and models used to
			 design the program.
									(B)A description of the collaboration between elementary schools and secondary schools to fulfill
			 goals of the program and how the eligible local educational agency will
			 ensure that there is a comprehensive plan to improve science, mathematics,
			 engineering, and technology education for female students in kindergarten
			 through grade 12.
									(C)A description of the process for recruitment and selection of participants.
									(D)A description of the planned instructional and motivational activities.
									(E)A description of any collaboration among local, regional, or national institutions and
			 organizations that will be necessary to fulfill the goals of the program.
									(3)ConsiderationIn selecting an eligible local educational agency to receive a grant under this part, the Secretary
			 shall consider the application of each eligible local educational agency
			 that demonstrates that the agency will use the grant funds to carry out
			 the activities described in subsection (d).
								(d)Use of fundsAn eligible local educational agency shall use a grant received under this section to carry out the
			 following:
								(1)Acquainting female students with careers requiring skills in science, mathematics, engineering, and
			 technology, and preparing such students for pursuing careers in such
			 areas, including careers in such areas at the technician level.
								(2)Educating the parents of female students about the opportunities and advantages of science,
			 mathematics, engineering, and technology careers.
								(3)Providing tutoring and mentoring programs for female students in science, mathematics, engineering,
			 and technology.
								(4)Establishing partnerships and other opportunities that expose female students to role models,
			 events, academic programs, or career and technical education programs in
			 the fields of science, mathematics, engineering, and technology.
								(5)Providing after-school activities designed to encourage interest, and develop skills of female
			 students, in science, mathematics, engineering, and technology.
								(6)Carrying out summer programs designed to assist female students in—
									(A)developing an interest and skills in; and
									(B)understanding the relevance and significance of, science, mathematics, engineering, and technology.
									(7)Purchasing educational instructional materials, equipment, and instrumentation or software designed
			 to teach and encourage interest of female students in science,
			 mathematics, engineering, and technology.
								(8)Providing academic and career counseling services and assistance in secondary school course
			 selection that encourages female students to take courses that provide
			 preparation for postsecondary education, and experiential learning
			 opportunities (such as apprenticeships, mentorships, internships), in the
			 areas of science, technology, engineering, and mathematics.
								(9)Facilitating internships in science, mathematics, engineering, or technology for female students.
								(10)Providing professional development for teachers and other school personnel that includes—
									(A)topics on how to eliminate gender bias in the classroom;
									(B)topics on how to engage students in the face of gender-based peer pressure and parental
			 expectations; and
									(C)increased instructional strategies and content knowledge of science, mathematics, engineering, and
			 technology.
									(e)Supplement, not supplantThe Secretary shall require each eligible local educational agency receiving a grant under this
			 part to supplement, and not to supplant, any other assistance or funds
			 made available from non-Federal sources for the activities assisted under
			 this part.
							(f)EvaluationsEach eligible local educational agency that receives a grant under this part shall provide the
			 Secretary, at the conclusion of every school year during which the funds
			 are received, with an evaluation assessing the improvements made in the
			 areas described in subsection (a), in a form prescribed by the Secretary.
							(g)Eligible local educational agency definedFor purposes of this part, the term eligible local educational agency means a local educational agency that serves underrepresented or low-income students.
							5702.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $50,000,000 for fiscal year 2015
			 through 2019..
			(b)Conforming amendmentThe table of contents for such Act (20 U.S.C. 6301 et seq.) is amended by adding at the end of the
			 items relating to title V the following:
				
					
						Part E—Preparing Females for the 21st Century
						Sec. 5701. Program authority.
						Sec. 5702. Authorization of appropriations..
			
